Citation Nr: 0020104	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  93-18 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an undisplaced 
fracture of the C6 spinous process.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to March 
1963, from June 1963 to January 1965, and from October 1968 
to June 1986.

This appeal arises from a March 1992 rating decision of the 
Boston, Massachusetts, Regional Office (RO) that denied the 
veteran's service connection claims for a heart disorder, a 
low back disorder, and an undisplaced fracture of the C6 
spinous process.  Previously, in June 1995 and in August 
1996, the Board of Veterans' Appeals (Board) remanded the 
veteran's claims for further evidentiary development and 
adjudication.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  On Department of Veterans Affairs (VA) examination in 
December 1995, the veteran's back was unremarkable, without 
tenderness or obvious deformity and with full range of motion 
in all directions.

3.  In December 1990, the veteran was injured on the job, and 
he sustained an undisplaced fracture of the C-6 spinous 
process.

4.  On VA examination in December 1995, a VA physician noted 
that an undisplaced fracture of the C-6 spinous process was 
note related to injuries or cervical spondylosis incurred 
during his active military service.

5.  The veteran has not presented competent evidence of a 
relationship between an undisplaced fracture of the C-6 
spinous process and any neck injuries sustained during his 
active military service.

6.  The veteran had one reported incident of elevated 
cholesterol and high blood pressure during his active 
military service, but all of his electrocardiograms were 
described as being within normal limits or no cardiac 
diseases were diagnosed during service.

7.  The veteran suffered an acute myocardial infarction in 
mid-1991, and he was diagnosed with coronary artery disease, 
angina pectoris.  He underwent a triple coronary bypass graft 
in October 1995.

8.  The veteran has not presented competent evidence of a 
relationship between the 1991 heart attack, coronary artery 
disease, and his active military service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 
1131, 1137, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (1999).

2.  The claim for service connection for an undisplaced 
fracture of the C-6 spinous process is not well grounded.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1131, 1137, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1999).

3.  The claim for service connection for a heart disorder is 
not well grounded.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1131, 
1137, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial inquiry is whether the veteran's claims are well 
grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a) (West 
1991), VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999) (per curiam).  The threshold 
question is whether a claimant has submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  If a claimant 
meets this threshold requirement, VA's duty to assist in 
developing the facts pertinent to the claim under 38 U.S.C.A. 
§ 5107(a) is triggered. 

A well grounded claim requires (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  If the determinative issue involves 
medical causation, medical etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468. 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  
Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette v. Brown, 
8 Vet. App. 69, 75-76; King v. Brown, 5 Vet. App. 19, 21 
(1993).  The Court has further held that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a)."  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (emphasis added); see also Espiritu  v. Derwinski, 2 
Vet. App. 492, 494 (1992).  If the claimant has not presented 
a well-grounded claim, then the appeal fails as to that 
claim, and the Board is under no duty under 38 U.S.C.A. 
§ 5107(a) to assist the claimant any further in the 
development of that claim.  Epps, 126 F.3d at ; Murphy, 
1 Vet. App. at 81.  Cf. Morton v. West, 12 Vet. App. 477 
(July 14, 1999) (VA cannot assist a claimant in developing a 
claim which is not well grounded).  

The veteran's service connection claims are governed by 
certain laws and regulations.  Under principles of direct 
service connection, compensation is payable to a veteran 
"[f]or disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. . . ."  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see 38 C.F.R. 
§§ 3.303, 3.304 (1999).  In certain circumstances, service 
connection is available on a presumptive basis for certain 
conditions that become manifest to a certain degree within 
one year after separation from active service.  See 
38 U.S.C.A. §§ 1101(3), 1112(a), 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307(a), 3.309(a) (1999).

The Board notes that VA has obtained treatment records from 
the University of Massachusetts Medical Center and the 
Nashoba (Massachusetts) Community Hospital.  At a hearing 
held in May 2000, the undersigned Member of the Board 
indicated that it might be necessary to obtain certain 
records of private medical treatment.  However, those medical 
records have been previously obtained and associated with the 
veteran's claims folder, and there is no further indication 
that any additional, pertinent private medical records are 
available but not yet on file with VA.

The Board now turns to a review of each of the veteran's 
service connection claims.

1.  Low back disorder

The veteran reported having right side low back pain in 
November 1981, with the pain radiating down his leg.  The 
assessment was paraspinal muscle spasm.  
The veteran suffered a lumbosacral spine injury in 1982 after 
slipping on ice after a parachute jump.  A January 1982 in-
service radiographic examination revealed that the veteran's 
lumbar spine was intact, but the examiner recommended 
obtaining a view of the veteran's dorsal spine with attention 
directed to T-12.  According to a March 1985 progress note, 
the veteran had low back pain due to an automobile accident.  
At the time of his separation physical examination, the 
veteran indicated that he had had or had at that time 
recurrent back pain.  Notes on the report of medical history 
discussed bilateral shoulder pain, a compression fracture of 
T-12 with chronic pain, and a question of arthritis in the 
right hip and neck.

On VA examination in December 1995, the veteran complained of 
an occasional ache in his upper back, actually the upper part 
of the lumbar spine, but without radiation to his buttocks or 
legs.

In May 2000, the veteran testified before the Board about the 
nature of his back pain.  He indicated that he had been seen 
during active military service for complaints related to his 
back.   He was unable to lift more than 30 pounds without He 
stated that when he moved to Colorado, he experienced a sharp 
type of back pain for about two months, which then went away.

The veteran's low back disorder claim is not well grounded 
for two reasons.  First, there is no competent evidence of a 
current low back disorder, as evidenced by the December 1995 
VA examination that found an unremarkable back with full 
range of motion in all directions.  Indeed, the veteran's 
only diagnosed back conditions consist of cervical 
spondylosis and T-12 injury residuals (involving the thoracic 
spine), for which service connection has been established, 
and an undisplaced fracture of the C-6 spinous process, for 
which the veteran is claiming service connection, as 
discussed below.  Second, the veteran has not presented 
competent evidence that links (or provides a nexus) between 
low back pain reported in 1985 and prior to separation on a 
retirement physical examination in April 1986 and any 
current, undiagnosed low back pain.  Therefore, the service 
connection claim for a low back disorder is not well 
grounded.

2.  Undisplaced fracture of C-6 Spinous process

The veteran's service medical records reflect neck pain at 
various times, particularly in the early to mid-1980s.  He 
sustained injuries during an automobile accident in 1972 
during service, which resulted in a T-12 compression fracture 
without complication.  In April 1982, he complained of pain 
radiating from his neck to his left arm.  On objective 
observation, there was tenderness starting at the cervical 
spine and progressing to the arm.  The ensuing in-service X-
rays designed to rule out degenerative disease found minimal 
spurring of the bodies of C-5 and C-6 with minimal narrowing 
of the interspace at this level, but posterior osteophyte was 
not seen.  His service medical records also reflect cervical 
strain in June 1972 and a history of cervical osteoarthritis 
according to a November 1984 consultation sheet.  
Additionally, he injured his neck while skiing in February 
1984.  Continuing pain into March 1984 was treated as acute 
cervical sprain.  On radiographic examination in March 1984, 
there was some slight straightening of the spine with loss of 
cervical curvature which could have been due to muscle spasm.  
However, no other fracture or vertebral collapse was seen.  
There were minimal osteoarthritic changes of C-5 and C-6 with 
slight narrowing of the interspace at this level and minimal 
posterior osteophyte of the left side.  

The veteran reinjured his neck in a July 1984 motorcycle 
accident.  In November 1984, he was treated for myofascial 
pain syndrome with a cervical component.  A November 1984 
radiographic report found straightening of the spine with 
loss of cervical curvature probably due to muscle spasm and 
slight narrowing of the interspace between C-5 and C-6.  The 
motorcycle accident resulted in nerve compression syndrome, 
which was resolving by December 1984.  His neck strain was 
slowly resolving in January 1985.  

VA also has obtained copies of treatment records from the 
University of Massachusetts Medical Center relating to a late 
1990 workplace injury.  (In May 2000, it was uncertain 
whether these records had in fact been obtained; however, 
after a review of the veteran's claims folder, the Board 
finds that the records were indeed obtained and that there is 
no need for further evidentiary development regarding these 
records.)  In December 1990, the veteran was injured on the 
job when his left arm and hand were caught in a pallet 
machine.  He received treatment for various residuals, 
including a complete acromioclavicular dislocation, an 
olecranon fracture, and left hand avulsion lacerations.  In 
pertinent part, the injuries included an undisplaced fracture 
of the C-6 spinous process.

On VA examination in December 1995, the veteran reported that 
he had suffered neck and knee injuries during service as a 
result of multiple parachute jumps.  He also recounted a 1990 
workplace injury involving his neck.  The examining VA 
physician noted that subsequent X-rays showed degenerative 
changes.  The VA physician also reviewed the veteran's in-
service X-rays, which indicated that the veteran had had some 
degenerative changes in his cervical spine at least as far 
back as 1982.  On objective examination, the veteran had some 
tenderness at C-7, extension, flexion, and rotation and 
lateral bending to the right were full, but he lacked five to 
ten degrees of rotation and lateral bending to the left.  The 
diagnosis was chronic cervical spondylosis.  The examining VA 
physician also noted that the veteran had sustained an 
undisplaced fracture of the spinous process of the C-6 
vertebra after his military service.  Radiographic 
examination revealed degenerative changes involving the 
cervical spine with narrowing of C-3 to C-4 and C-5 to C-7 
and anterior spurring from C-5 through C-7.  There also was 
reversal of normal cervical lordosis.  

There is no evidence in the service medical records that the 
veteran manifested or incurred an undisplaced fracture of the 
C-6 spinous process during his active military service.  
Moreover, the veteran has not presented any competent 
evidence of a relationship between his active military 
service and his current undisplaced fracture of the C-6 
spinous process.  Indeed, his statements regarding in-service 
neck pains are not competent to establish the existence or 
diagnosis of a cervical spine condition during his active 
military service or to establish a relationship between his 
active military service and his current degenerative disc 
disease of the cervical spine.  See Espiritu, 2 Vet. App. at 
494 (layperson is generally not competent to provide an 
opinion on matters requiring medical knowledge, such as 
medical causation).

Service connection has previously been established for 
cervical spondylosis.  However, the veteran is now seeking 
service connection for a different cervical spine condition.  
The veteran contends that the undisplaced fracture of the C-6 
spinous process is related to the cervical spondylosis.  But 
the record reveals that the veteran incurred the C-6 spinous 
process injury in late 1990 as a result of a workplace 
accident.  Indeed, on VA examination in December 1995, a VA 
physician commented:

It is noted that [the veteran] sustained an 
undisplaced fracture of the spinous process of the 
C6 vertebra following his military service.

It is my opinion that this is unrelated to his 
present complaints regarding his cervical spine.

(Emphasis added.)

Thus, while there is evidence of cervical sprain during 
active military service, while the veteran has had ongoing 
neck-related symptoms, and while he now has a diagnosis of an 
undisplaced fracture of the C-6 spinous process, there is no 
competent evidence of a relationship between any in-service 
neck strain and the veteran's current undisplaced fracture of 
the C-6 spinous process.  Indeed, the only competent evidence 
regarding the issue of such a relationship (that is, the VA 
physician's opinion in the December 1995 VA examination 
report) is not favorable to the veteran's claim.

Based on the evidence that is now of record, the first 
clinical evidence of degenerative disc disease of the 
cervical spine is a mid-August 1996 VA outpatient treatment 
record that mentioned probable cervical disc disease. 
However, degenerative disc disease of the cervical spine is 
not one of those conditions for which presumptive service 
connection is available.  Therefore, the August 1996 VA 
treatment record does not serve to render the veteran's 
service connection claim well grounded.  

3.  Heart disorder

The veteran contends that he developed a heart disorder 
during his active military service that resulted in coronary 
artery disease and a 1991 heart attack.  

First, the Board reviews the veteran's service medical 
records.  In November 1974, a service electrocardiographic 
record revealed possible pre-exertional syndrome.  In July 
1984, the veteran presented with normal sinus rhythm with 
sinus arrhythmia; he also had the minimal voltage criteria 
for left ventricular hypertrophy, which might have been a 
normal variant.  There was also early repolarization.  
However, the examiner concluded that the electrocardiogram 
was normal.  According to a March 1985 progress note, the 
veteran's cholesterol was too high and his blood pressure had 
increased.  In April 1986, on his retirement physical 
examination, the veteran's electrocardiogram showed early 
repolarization, but again it was within normal limits.  There 
are no other references during his military service or at the 
time of his separation from service regarding high 
cholesterol or high blood pressure readings.  

In August 1991, the veteran suffered an acute myocardial 
infarction.  He received treatment for this attack and for 
its residuals at the Nashoba Community Hospital in Ayer, 
Massachusetts.  He had presented to the medical facility with 
complaints of anterior substernal chest pain radiating to the 
neck and shoulders on effort during the previous two weeks.  
Upon admission, he was found to have suffered an acute 
infero-posterior wall myocardial infarction.  There were no 
complications of the infarction, and he did not develop heart 
failure or arrhythmia.  After failing a subsequent thallium 
stress test, the veteran was found to have active ischemia 
and coronary artery disease.  Notably, prior to his admission 
into the intensive care unit for his cardiac complaints, the 
veteran was described as having no prior history of coronary 
artery disease, no history of hypertension, and no history of 
increased cholesterol.  His discharge diagnoses were unstable 
angina, status post myocardial infarction, and mitral 
regurgitation.  Additional diagnoses appearing on a different 
discharge summary report included acute inferior-posterior 
myocardial infarction, coronary artery disease, mild mitral 
regurgitation, and hypercholesterolemia.  Handwritten notes 
on a discharge summary report also characterized the 
veteran's coronary artery disease as accelerated.

Subsequently, the veteran continued to experience angina 
pectoris, and he underwent cardiac catheterization with 
coronary angiography with angiographic studies in September 
1995.  In October 1995, he underwent coronary artery bypass 
grafting (times three).

In December 1995, the veteran underwent a VA examination for 
diseases of the heart.  The examining VA physician commented 
that 

[t]hroughout his active duty career there was no 
evidence of significant cardiorespiratory symptoms or 
clinically manifest cardiac disease.  Routine 
electrocardiograms performed during this period were 
completely within normal limits. . . . The patient was 
essentially symptomatic following discharge from the 
U.S. Army until the present illness.

The Board must review the veteran's claim for service 
connection for a heart disorder in the context of the 
pertinent statutes and regulations.  See 38 U.S.C.A. §§ 1110, 
1131.  During his active service, while he showed signs of 
pre-exertional syndrome and some arrhythmia, two 
electrocardiograms were within normal limits.  Thus, there is 
no evidence of heart disease or a heart disorder during his 
active military service.  Indeed, the December 1995 VA 
examination report confirms this finding.

Moreover, there is no evidence of heart disease or a heart 
disorder in the one year after the veteran's separation from 
active service.  Under principles of presumptive service 
connection, service connection is available where 
cardiovascular-renal disease or myocarditis becomes manifest 
to a degree of at least 10 percent in the one year after 
separation from active service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1), 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (1999).  However, the veteran has not 
presented competent evidence of the existence of the 
qualifying conditions in the one year after separation from 
service.  Therefore, he has not presented a well grounded 
claim under principles of presumptive service connection.

Additionally, the claim is not well grounded because it lacks 
competent evidence of a relationship between current coronary 
artery disease, unstable angina in 1991, a myocardial 
infarction in mid-1991, and the veteran's active military 
service.  

The veteran has testified that his coronary artery disease 
must be related to his active military service because he was 
found to have elevated cholesterol and high blood pressure 
readings on one occasion during service.  However, the VA 
physician who conducted the December 1995 diseases of the 
heart examination wrote:  

Serum cholesterol levels of approximately 300 mg 
percent [sic.] were noted in 1984.  Although such 
levels would be considered as definitely elevated 
at the present time, these levels were considered 
only marginally elevated in 1984 and were treated 
by the standard medical measures of the time, 
including appropriate modification of diet and 
weight reduction.  The patient was essentially 
symptomatic following discharge from the U.S. Army 
until the present illness.

(Emphasis added.) 

The Board notes that the veteran testified in May 2000 that 
he underwent a physical examination soon after his separation 
from active service (that is, in either 1986 or 1987) in 
connection with his employment by a private company.  In 
Robinette v. Brown, 8 Vet. App. 69, 77, 80 (1995), the Court 
held that, under certain circumstances where VA is on notice 
of the possible existence of relevant evidence, VA is 
statutorily required to notify a claimant of the need to 
submit that evidence in order to "complete" an application 
for benefits.  See 38 U.S.C.A. § 5103(a) (West 1991); see 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).  At the 
hearing, the veteran was asked about obtaining copies of any 
such physical examination report, but he was unable to 
specify how to obtain those records.  Accordingly, the 
veteran was given the opportunity to seek to obtain a copy of 
the employment physical examination report and to submit it 
to the Board for consideration.  The veteran has been unable 
to do so within the allotted time frame.  VA has attempted to 
inform the veteran of the evidence needed to complete his 
application for benefits.  Indeed, at the Board hearing the 
veteran was given the opportunity to submit the records from 
this physical examination; the veteran replied that he would 
submit those documents to the Board via his service 
representative.  Therefore, VA has fulfilled any obligation 
to inform the veteran of the evidence necessary to complete 
his application for benefits.

Indeed, the Court has held in the context of a well grounded 
claim that the duty to assist is not a "one-way street" and 
that "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Similarly, here, where there is not yet a well grounded 
claim, the veteran cannot passively wait for VA assistance 
where he has the information necessary to obtain that 
information or where he has indicated that he would obtain 
that private medical information.

In the future, if the veteran obtains additional and relevant 
evidence regarding any of these claims (such as evidence of a 
current low back disability or competent evidence regarding a 
nexus between current disabilities and active military 
service), he may seek to reopen his claim. 


ORDER

Service connection for a low back disorder is denied as not 
well grounded.  Service connection for an undisplaced 
fracture of the C-6 spinous process is denied as not well 
grounded.  Service connection for a heart disorder is denied 
as not well grounded.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

